
	

116 HR 501 : Poison Center Network Enhancement Act of 2019
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 501
		IN THE SENATE OF THE UNITED STATES
		February 26, 2019Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Public Health Service Act to reauthorize and enhance the poison center national
			 toll-free number, national media campaign, and grant program, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Poison Center Network Enhancement Act of 2019. 2.Reauthorization of poison control centers national toll-free numberSection 1271 of the Public Health Service Act (42 U.S.C. 300d–71) is amended to read as follows:
			
				1271.Establishment and maintenance of the national toll-free number and enhanced communications
			 capabilities
 (a)In generalThe Secretary shall provide coordination and assistance to poison control centers for— (1)the development, establishment, implementation, and maintenance of a nationwide toll-free phone number; and
 (2)the enhancement of communications capabilities, which may include text capabilities. (b)ConsultationThe Secretary may consult with nationally recognized professional organizations in the field of poison control to determine the best and most effective means of achieving the goals described in paragraphs (1) and (2) of subsection (a).
 (c)Rule of constructionIn assisting with public health emergencies, responses, or preparedness, nothing in this section shall be construed to restrict the work of poison control centers or the use of their resources by the Secretary or other governmental agencies.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $700,000 for each of fiscal years 2020 through 2024..
		3.Reauthorization of nationwide public awareness campaign to promote poison control center
 utilizationSection 1272 of the Public Health Service Act (42 U.S.C. 300d–72) is amended to read as follows:  1272.Nationwide public awareness campaign to promote poison control center utilization and their public health emergency response capabilities (a)In generalThe Secretary shall—
 (1)carry out, and expand upon, a national public awareness campaign to educate the public and health care providers about—
 (A)poisoning, toxic exposure, and drug misuse prevention; and (B)the availability of poison control center resources in local communities; and
 (2)as part of such campaign, highlight the nationwide toll-free number and enhanced communications capabilities supported under section 1271.
 (b)ConsultationIn carrying out and expanding upon the national campaign under subsection (a), the Secretary may consult with nationally recognized professional organizations in the field of poison control response for the purpose of determining the best and most effective methods for achieving public awareness.
 (c)Contract with entityThe Secretary may carry out subsection (a) by entering into contracts with one or more public or private entities, including nationally recognized professional organizations in the field of poison control and national media firms, for the development and implementation of the awareness campaign under subsection (a), which may include—
 (1)the development and distribution of poisoning and toxic exposure prevention, poison control center, and public health emergency awareness and response materials;
 (2)television, radio, internet, and newspaper public service announcements; and (3)other means and activities to provide for public and professional awareness and education.
 (d)EvaluationThe Secretary shall— (1)establish baseline measures and benchmarks to quantitatively evaluate the impact of the nationwide public awareness campaign carried out under this section; and
 (2)on a biennial basis, prepare and submit to the appropriate committees of Congress an evaluation of the nationwide public awareness campaign.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $800,000 for each of fiscal years 2020 through 2024..
 4.Reauthorization of the poison control center grant programSection 1273 of the Public Health Service Act (42 U.S.C. 300d–73) is amended to read as follows:  1273.Maintenance of the poison control center grant program (a)Authorization of programThe Secretary shall award grants to poison control centers accredited under subsection (c) (or granted a waiver under subsection (d)) and nationally recognized professional organizations in the field of poison control for the purposes of—
 (1)preventing, and providing treatment recommendations for, poisonings and toxic exposures including opioid and drug misuse;
 (2)assisting with public health emergencies, responses, and preparedness; and (3)complying with the operational requirements needed to sustain the accreditation of the center under subsection (c).
 (b)Additional uses of fundsIn addition to the purposes described in subsection (a), a poison center or professional organization awarded a grant under such subsection may also use amounts received under such grant—
 (1)to research, establish, implement, and evaluate best practices in the United States for poisoning prevention, poison control center outreach, opioid and drug misuse information and response, and public health emergency, response, and preparedness programs;
 (2)to research, develop, implement, revise, and communicate standard patient management guidelines for commonly encountered toxic exposures;
 (3)to improve national toxic exposure and opioid misuse surveillance by enhancing cooperative activities between poison control centers in the United States and the Centers for Disease Control and Prevention and other governmental agencies;
 (4)to research, improve, and enhance the communications and response capability and capacity of the Nation’s network of poison control centers to facilitate increased access to the centers through the integration and modernization of the current poison control centers communications and data system, including enhancing the network’s telephony, internet, data, and social networking technologies;
 (5)to develop, support, and enhance technology and capabilities of nationally recognized professional organizations in the field of poison control to collect national poisoning, toxic occurrence, and related public health data;
 (6)to develop initiatives to foster the enhanced public health utilization of national poison data collected by such organizations;
 (7)to support and expand the toxicologic expertise within poison control centers; and (8)to improve the capacity of poison control centers to answer high volumes of contacts and internet communications, and to sustain and enhance the poison control center’s network capability to respond during times of national crisis or other public health emergencies.
 (c)AccreditationExcept as provided in subsection (d), the Secretary may award a grant to a poison control center under subsection (a) only if—
 (1)the center has been accredited by a nationally recognized professional organization in the field of poison control, and the Secretary has approved the organization as having in effect standards for accreditation that reasonably provide for the protection of the public health with respect to poisoning; or
 (2)the center has been accredited by a State government, and the Secretary has approved the State government as having in effect standards for accreditation that reasonably provide for the protection of the public health with respect to poisoning.
						(d)Waiver of accreditation requirements
 (1)In generalThe Secretary may grant a waiver of the accreditation requirements of subsection (c) with respect to a nonaccredited poison control center that applies for a grant under this section if such center can reasonably demonstrate that the center will obtain such an accreditation within a reasonable period of time as determined appropriate by the Secretary.
 (2)RenewalThe Secretary may renew a waiver under paragraph (1). (3)LimitationThe Secretary may not, after the date of enactment of the Poison Control Network Enhancement Act of 2019, grant to a poison control center waivers or renewals that total more than 5 years.
 (e)Supplement not supplantAmounts made available to a poison control center under this section shall be used to supplement and not supplant other Federal, State, or local funds provided for such center.
 (f)Maintenance of effortA poison control center, in utilizing the proceeds of a grant under this section, shall maintain the annual recurring expenditures of the center for its activities at a level that is not less than 80 percent of the average level of such recurring expenditures maintained by the center for the preceding 3 fiscal years for which a grant is received.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $28,600,000 for each of fiscal years 2020 through 2024. The Secretary may utilize an amount not to exceed 6 percent of the amount appropriated pursuant to the preceding sentence for each fiscal year for coordination, dissemination, technical assistance, program evaluation, data activities, and other program administration functions, which are determined by the Secretary to be appropriate for carrying out the program under this section..
		Passed the House of Representatives February 25, 2019.Cheryl L. Johnson,Clerk.
